Citation Nr: 1612985	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to November 1979.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the San Juan, Puerto Rico regional office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to the benefit sought on appeal.

This matter was previously remanded by the Board in January 2012, February 2014, and July 2015 to procure an adequate medical opinion on whether the Veteran's low back disability was incurred or aggravated as a result of his service-connected right knee disability.  

The Veteran had requested a hearing before a RO Hearing Officer or Hearing panel in February 17, 2009.  The Veteran was scheduled for a videoconference hearing in July 14, 2009; however, the day after the scheduled hearing, the RO received the Veteran's request, through his representative, to cancel the hearing.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e).  


FINDING OF FACT

A low back disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the lumbar spine was not present within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, including as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained, to the extent available. 

Pursuant to the Board's prior remands, the Veteran was provided with a back examination in January 2012 and addendums in April 2014 and August 2015.  The Board finds that the May 1981, May 2007 and January 2012 examinations, taken together with the April 2014 and August 2015 addendums, provide an in depth assessment of the nature of the Veteran's low back disability.  The medical opinions were grounded in a review of the Veteran's medical history, proper testing, and a review of the medical literature.  Moreover, the Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the medical evidence of record to be fully adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Secondary Service Connection

The Veteran contends that he has developed a low back disability secondary to his service-connected right knee disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the service treatment records (STRs) show the Veteran complained of low back pain in April 1978.  However, the complaint was related to additional symptoms of shortness of breath and sweating, of which the Veteran was ultimately assessed with a "cold accompanied by fatigue."  Of note, the condition had only been present for approximately 24 hours.  There was no diagnosis related to the lower back given and the STRs are silent for any other complaints related to any low back disability.  Moreover, the Veteran's November 1979 separation examination report noted that his "upper extremities" and "spine, other musculoskeletal" was clinically evaluated as normal at that time and the Veteran specifically denied having experienced recurrent back pain on a medical history survey completed in conjunction with his separation examination.

Post-service treatment records fail to show any treatment for a low back condition for a number of years after service.  The earliest post-service medical record that noted low back issues was in a May 1997 private treatment record in which the Veteran was diagnosed with mild thoraco lumbar spondyloarthrosis and occult spina bifida at the L4 and L5 level.  At that time, the Veteran had been separated from active service for more than 17 years.  The Board also notes that the Veteran's "spine, other musculoskeletal" was clinically evaluated as normal in his November 1982, October 1987, May 1991, and February 1995 quadrennial report of medical examinations.  The Veteran also had consistently denied experiencing recurrent back pain on the medical history surveys completed in conjunction with the November 1982, October 1987, May 1991, and February 1995 quadrennial reports.  

He reported experiencing recurrent back pain in a medical history survey associated with the report of medical examination in September 2001.  The Veteran was diagnosed with degenerative disc disease in November 2001, lumbar herniated nucleus pulposus in July 2002, and lumbar radiculopathy second to disc protrusions at L4-L5 and L5-S1 level in May 2004.  The Veteran continued to be treated with issues related to his low back disability.  However, medical providers did not indicate that the diagnoses and any low back issues were related to service, to include his right knee disability.  

The Veteran was first provided with a VA examination on his low back disability in May 1981 in which the examiner found the Veteran's back was generally within normal limits.  There was no diagnosis related to the low back and no indication any low back issues were related to the Veteran's active service.  

The Veteran was provided with another VA examination in May 2007.  The examiner assigned a diagnosis of lumbar discogenic disease and degenerative joint disease.  The examiner opined that the Veteran's current low back disability was not caused by or the result of or secondary to his service-connected right knee disability.  The bases for this opinion was that the right knee and lumbar spine are different anatomical areas with different bony structures and nerve supplies that were unrelated to each other.  

Pursuant to a January 2012 remand, the Veteran was provided with another VA examination.  The examiner assigned a diagnosis of lumbar discogenic disease but opined that the Veteran's current low back disability was less likely than not proximately due to or the result of his service-connected right knee disability.  The examiner reiterated his prior rationale from the May 2007 VA examination as the basis for his opinion, noting that "the back condition is/has a different anatomical region and have a different biomechanical function unrelated to the knee articulation."  However, the examiner failed to provide an opinion as to whether the Veteran's low back disability was aggravated by his service-connected right knee disability.  As a result, the Board remanded the issue in February 2014.

Pursuant to the February 2014 remand, the Veteran was provided with a VA addendum in April 2014.  The examiner opined that the Veteran's current low back disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner added to his prior rationale in the January 2012 VA examination, noting that "the back condition has a different anatomical region and have a different biomechanical function unrelated to the knee articulation," explaining "that the etiology of the lumbar spine condition is different to or caused by the Veteran's right knee service-connected condition."  The examiner explained that the "Veteran's lumbar spine condition is related to local anatomical pathology (lumbar spine) secondary to: 1) expected changes that occur due to the normal aging process; and 2) local (lumbar spine) biomechanical compensatory factors such as improper body position to avoid pain."  The examiner further clarified his opinion, stating that "the objective evidence in this case [regarding] a lumbar MRI [which was] positive for a multilevel discogenic disease with a local degenerative etiology [is] unrelated to a distal anatomical area such as the knee articulation."  Although the examiner provided a detailed rationale, he failed to specifically provide an opinion as to whether the Veteran's low back disability was aggravated as a result of his service-connected right knee disability.  As a result, the Board remanded the issue again in July 2015.

Pursuant to the July 2015 remand, the Veteran was provided with another VA addendum in August 2015.  The examiner opined that the Veteran's low back disability was not aggravated beyond its natural progression by an in-service event, injury or illness.  Specifically, the examiner found no evidence of an aggravation of a lumbar spine condition caused by the knee condition.  The examiner noted that although there are multiple medical evaluations on the Veteran's right knee condition in the STRs, there is no evidence that the right knee condition had a direct implication as to the etiology of the lumber spine condition.  The examiner then referred to his prior opinions in January 2012 and April 2014 with regard to the etiology of the Veteran's lumbar condition.  

At the outset, according to the medical record, the Veteran developed the current low back disability more than 17 years following separation from active service.  As mentioned above, the Veteran consistently denied experiencing recurrent back pain and his "spine, other musculoskeletal" was clinically evaluated as normal continuously for over a decade after separation.  While these facts are not dispositive, they are factors that weigh against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Further, degenerative arthritis was not diagnosed until November 2001, many years after the Veteran's November 1979 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is also not warranted. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, what remains for consideration, is whether the Veteran's low back disability is otherwise related to his active service.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's current low back disability.  As noted above, the examiners have explained that the Veteran's low back disability is not related to service connection, and the evidence of record, medical or otherwise, does not indicate that such a disability is related to or incurred in active service.  The examiner has also specifically opined that the Veteran's low back disability is less likely than not proximately due to or the result of or had been aggravated beyond its natural progression by the Veteran's service-connected right knee disability.  Furthermore, no medical professional, either private or VA treatment provider, has attributed the Veteran's low back condition to either active service or to his service connected knee disability.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of lumbar-related disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his low back disability is related to active service or his service-connected right knee disability, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  He is considered competent to describe symptomatology related to his low back disability which he experienced during service.  However, this information was supplied to the medical professionals who evaluated whether a current low back disability was etiologically linked to the Veteran's military service.

As discussed above, the VA medical examiner has specifically opined that there is no relationship between the Veteran's current low back disabilities and his active service.  The Board notes that it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In sum, the Board finds that the Veteran's low back disability is not shown to be directly related to active service, to include his service-connected right knee disability.  The VA examiners have competently and persuasively opined that the Veteran's low back disability was not caused or aggravated by a service-connected right knee disability and those opinions are the most probative evidence of record.  Furthermore, arthritis in the low back was not shown within one year of separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for low back disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include as secondary to service-connected right knee disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


